DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The instant Amendment of 5/31/2022 fails to overcome the outstanding rejections such that the outstanding rejections are maintained. 
In the instant Amendment, at page 8, the discussion of Seok technically misrepresents Seok (which is under concurrent examination by the Examiner): Seok identically discloses obtaining a first image, determining a brightness of the first image; obtaining a second image, determining a brightness of the second image; and comparing the brightness of the first and second images, thereby comparing the first and second images. (cited paragraph 0151) 
At page 10 of the instant Amendment, Applicant’s Representative argues that Satoh teaches using different modalities or differently configured modalities, and consequently fails to teach using the same image parameter(s) at the first and second times. This is rejected as an attempt to address only the secondary Satoh reference in isolation. The primary Ootsuki reference was cited for this feature. Consequently the proffered arguments fail, and the outstanding rejections are maintained.
Further, it is clear from Ootsuki that the second time is after the operation, (paragraphs 0121, 0124, 0125, shown Figure 9) and the operation includes surgery. (Figure 4, paragraph 0173)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 9 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki (WO 2017/169135; because the International Patent Application Publication is in Japanese, corresponding US Patent Application Publication US 2018/0092705 will be relied on as the translation thereof, and references to Ootsuki hereinafter will refer to the same) in view of Seok (US 2020/0288072), in yet further view of Satoh (US 2016/0180526).

Regarding claim 1, Ootsuki discloses a medical observation control device (shown figure 1 generally, at 3 particularly) comprising: a memory configured to store a parameter for a first imaging condition including a position of an imager at a first 5time of capturing a first medical image (paragraph 0080, storage unit in control device stores position parameters; per paragraph 0105 this position is a position provided per user prior to movement of imager, which is an operation per description-see paragraph 0065) of an observation object; (paragraph 0075 here example is patient/eye) and circuitry configured to restore the parameter for the first imaging condition as a second imaging condition for capturing a second medical image of the observation object at a second time, after the first time (paragraph 0101 in conjunction with paragraph 0109 imager returned to saved position of first image, see figure 9, per paragraph 0109 eye/patient captured again at second time) and after surgery, (paragraphs 0121 and 0125, second time is after operation; paragraph 0173 operation is a surgery) the second imaging condition being under a same wavelength band as the first imaging condition, (paragraph 0042 common illumination LED across images provides same illumination wavelength) 10control the imager and a support configured to support the imager so as to capture the second medical image of the observation object under the second imaging condition. (paragraph 0109 second image taken of eye/patient under same saved parameters as first image)
Ootsuki fails to disclose compare a first luminance value of a first comparison region set in the first medical image captured at the first time with a second luminance value of a second comparison region set to a position corresponding to the first comparison region in the second medical image captured at the second time, wherein the first comparison region is a region of the observation object that remains constant between the first time and the second time, and correct brightness of at least one of brightness of the first medical image and brightness of the second medical image based on a difference 2Application No. 16/795,568 Reply to Office Action of April 13, 2021 between the first luminance value and the second luminance value.
However, in the same field of medical imaging, Seok teaches to compare the first medical image captured at a first time with ... the second medical image captured at the second time, (paragraphs 0151 and 0153 brightness of prior or first image compared with brightness of first image or second image, images captured in temporal space at different times) and 15correct brightness of at least one of brightness of the first medical image and brightness of the second medical image based on a difference between [color temperature/brightness values]. (paragraph 0151, brightness of first image adjusted based image brightness comparison, requiring difference determination)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Seok to Ootsuki because Seok teaches to use its image processing techniques to compensate for distortion in external light. (paragraph 0006) 
Seok (and Ootsuki) fail to disclose the first and second medical image compare is a first luminance value of a first comparison region set in the first medical image with a second luminance value of a second comparison region set to a position corresponding to the first comparison region, wherein the first comparison region is a region of the observation object that remains constant between the first time and the second time.
However, Satoh teaches determining display parameters of corresponding image regions in first and second medical images, thereby teaching a first comparison region set in the first medical image ... a second comparison region set to a position corresponding to the first comparison region, wherein the first comparison region is a region of the observation object that remains constant between the first time and the second time. (See Abstract, parameters of corresponding regions in first and second images) 
Further, with regard to the recited luminance value, luminance and brightness are inexplicably intertwined, as brightness is merely the subjective view of luminance, such that adjusting one necessarily adjusts the other, and comparing one, requires comparing the other; Ootsuki discusses varying luminance, and Seok is concerned with brightness (and color temperature), however Satoh expressly teaches setting display parameters include luminance, (paragraph 0043) thus combined with Ootsuki and Seok teaching comparing first/second luminance values as recited. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Satoh to Ootsuki and Seok because Satoh teaches its use of a region appropriately enhances an image (paragraph 0006) to present an easy-to-observe image to viewer. (paragraph 0056)
Regarding claim 4, Seok teaches correct the second imaging condition based on the difference. (paragraph 0151 first and second images obtained with corresponding brightnesses, and brightness of an image of the two images adjusted based on a relative of first/second brightness values)
Regarding claim 5, while Ootsuki is silent with regard to the recited, Seok teaches wherein the circuitry is configured to correct at least one of: illuminance of illumination light emitted from a light source configured to emit illumination light for illuminating an imaging region of the imager; a gain process of the imager; (paragraph 0093 gain adjusted to correct brightness-see figure 4) a shutter speed; and an aperture 25value of a lens.
Regarding claim 6, Ootsuki discloses wherein the circuitry is further configured to determine a difference in viewing angle by comparing a 5viewing angle of the first medical image with a viewing angle of the second medical image. (paragraphs 0099 and 0100 disclose to confirm the correct image positions by determining position and attitude for the images and comparing with the saved image to confirm correct position and attitude, position/attitude implicate angle)
Regarding claim 8, Ootsuki discloses a medical observation system (shown generally at figures 1 and 2) comprising:  15a medical observation apparatus configured to capture an image of an observation object, (shown figure 1 at 3100) the medical observation apparatus including an imager configured to capture the image of the observation object, (shown figure 1, microscope 3110, paragraphs 0040 and 0044 microscope has imager and lens in focus barrel for the same) and  20a support configured to support the imager; (shown figure 1, control/positioning arm 3120, paragraph 0062 describes the same) and a control device configured to control the medical observation apparatus electrically, (shown figure 1 generally, at 3200 provides electronic control) the control device 25including 39Attorney Docket No. 13431US01 a memory configured to store a parameter for a first imaging condition including a position of the imager at a first time of capturing a first medical image (paragraph 0080, storage unit in control device stores position parameters; per paragraph 0105 this position is a position provided per user prior to movement of imager, which is an operation per description-see paragraph 0065) of the observation object, (paragraph 0075 here example is patient/eye) circuitry configured to 5restore the parameter for the first imaging condition as a second imaging condition for capturing a second medical image of the observation object at a second time, after the first time (paragraph 0101 in conjunction with paragraph 0109 imager returned to saved position of first image, see figure 9, per paragraph 0109 eye/patient captured again at second time) and after surgery, (paragraphs 0121 and 0125, second time is after operation; paragraph 0173 operation is a surgery) the second imaging condition being under a same wavelength band as the first imaging condition, (paragraph 0042 common illumination LED across images provides same illumination wavelength) control the imager and the support so as to capture the second medical image of the observation object under the 10second imaging condition. (paragraph 0109 second image taken of eye/patient under same saved parameters as first image) 
Ootsuki fails to disclose compare a first luminance value of a first comparison region set in the first medical image captured at the first time with a second luminance value of a second comparison region set to a position corresponding to the first comparison region in the second medical image captured at the second time, wherein the first comparison region is a region of the observation object that remains constant between the first time and the second time, and correct brightness of at least one of brightness of the first medical image and brightness of the second medical image based on a difference 2Application No. 16/795,568 Reply to Office Action of April 13, 2021 between the first luminance value and the second luminance value.
However, in the same field of medical imaging, Seok teaches to compare the first medical image captured at a first time with ... the second medical image captured at the second time, (paragraphs 0151 and 0153 brightness of prior or first image compared with brightness of first image or second image, images captured in temporal space at different times) and 15correct brightness of at least one of brightness of the first medical image and brightness of the second medical image based on a difference between [color temperature/brightness values]. (paragraph 0151, brightness of first image adjusted based image brightness comparison, requiring difference determination)
 Seok (and Ootsuki) fail to disclose the first and second medical image compare is a first luminance value of a first comparison region set in the first medical image with a second luminance value of a second comparison region set to a position corresponding to the first comparison region, wherein the first comparison region is a region of the observation object that remains constant between the first time and the second time.
Satoh teaches determining display parameters of corresponding image regions in first and second medical images, thereby teaching a first comparison region set in the first medical image ... a second comparison region set to a position corresponding to the first comparison region, wherein the first comparison region is a region of the observation object that remains constant between the first time and the second time. (See Abstract, parameters of corresponding regions in first and second images) 
Further, with regard to the recited luminance value, luminance and brightness are inexplicably intertwined, as brightness is merely the subjective view of luminance, such that adjusting one necessarily adjusts the other, and comparing one, requires comparing the other; Ootsuki discusses varying luminance, and Seok is concerned with brightness (and color temperature), however Satoh expressly teaches setting display parameters include luminance, (paragraph 0043) thus combined with Ootsuki and Seok teaching comparing first/second luminance values as recited. 
Same rationale for combining and motivation applies as for claim 1 above.
Regarding claim 9, Ootsuki discloses a light source configured to emit illumination light 20for illuminating an imaging region of the imager. (paragraph 0042 illuminator for the same) 
Ootsuki fails to disclose wherein the circuitry is configured to correct at least one of: illuminance of illumination light emitted from the light source; a gain process of the imager; a shutter speed; and an aperture value of a lens. 
However, Seok teaches at least to correct the gain process of the imager for brightness correction. (paragraph 0093) Same rationale for combining and motivation applies as for claim 1 above.
Regarding claim 20, Ootsuki discloses wherein the second time is after an operation has been performed on the observation object. (paragraph 0109, see figure 9, -in context of disclosure, for example paragraph 0078, second time is after an operation performed on patient eye)
Regarding claim 21, Ootsuki fails to disclose the recited; however, Satoh teaches wherein the first comparison region is set to be other than a surgical site in the first medical image. (paragraph 0039, comparison region may be a region bordering or surrounding the surgical region)
Same rationale for combining and motivation applies as for claim 1 above.
Regarding claim 22, Ootsuki fails to disclose the recited; however, Satoh teaches wherein the first comparison region is set to a region in which brightness or shape does not change in the first medical image after surgery. (paragraph 0039, attention region of the bordering or surrounding region set as the attention area, and hence constant)
Same rationale for combining and motivation applies as for claim 1 above.
Regarding claim 23, Ootsuki fails to disclose the recited; however, Satoh teaches wherein the first comparison region is set based on a predetermined condition. (paragraph 0038, comparison region is set based upon an axis set based on a view angle to ducts/blood vessels)
Same rationale for combining and motivation applies as for claim 1 above.
Regarding claim 24, Ootsuki fails to disclose the recited; however, Satoh teaches wherein the predetermined condition includes a predetermined position with respect to a viewing angle or a region in which luminance values of all pixels in the region to be set are equal to or smaller than a threshold value. (paragraph 0038, comparison region is set based upon an axis set based on a view angle to ducts/blood vessels)
Same rationale for combining and motivation applies as for claim 1 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki in view of Seok and Satoh, in yet further view of Lu (US 2020/0221037).
	
Regarding claim 7, while Ootsuki and Seok are silent with regard to the recited, Lu teaches wherein the circuitry is further configured to 10calculate a change amount of brightness between the first medical image and the second medical image after the correction. (Figure 7 in conjunction with paragraphs 0141 and 0144, as part of an ongoing clocked process, the enhanced image luminance is calculated and used for second luminance data enhancement as part of an ongoing clocked process, thus calculating a changed amount of luminance and hence brightness across acquired images) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Lu to Ootsuki and Seok because Lu teaches its techniques are to be applied to images with enhanced luminance, (paragraph 0003) and directly correlates to the brightness of Seok. 

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki in view of Seok and Satoh, in yet further view of Schuhrke (US 2011/0028850).

Regarding claim 10, Ootsuki is silent in regard to the recited. Seok teaches medical image having the brightness corrected. (paragraph 0151)
 And Schuhrke teaches wherein the circuitry is configured to calculate a change amount between the first medical image and the second medical image. (paragraph 0003 dye in bloodstream graphed over time; this is calculating a change amount)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant Application to apply the teaching of Schuhrke regarding image/data display to Ootsuki because Schuhrke teaches its display/imaging techniques provide medical professionals with additional aids from which they can draw conclusions concerning blood flow problems and that can support making a diagnosis. (paragraph 0004)
Regarding claim 11, Ootsuki discloses further comprising a display. (paragraph 0068 output display) And Schuhrke teaches wherein the circuitry is configured to output an indication of the change amount to the display and the display displays the indication of the change amount. (paragraph 0006 superposition of blood flow indicates change amount using fluorescence) Same rationale for combining and motivation per claim 10 above.
Regarding claim 12, Ootsuki and Seok fail to identically disclose the recited; however, Schuhrke teaches wherein the circuitry is configured to output a numerical value corresponding to the change amount (paragraph 0003 numerical value for differential calculated by graphing-see paragraph 0032) to the display and the display displays the numerical value. (paragraph 0032 and 0039 display for outputting calculated plot) Same rationale for combining and motivation per claim 10 above.
Regarding claim 13, Ootsuki and Seok fail to identically disclose the recited; however, Schuhrke teaches wherein the circuitry is configured to output an image corresponding to the change amount to the display (paragraph 0039 evaluation output to display) and the display superimposes the image on at least one the first medical image and the second medical image. (paragraph 0006 superposition of blood flow indicates change amount using fluorescence) Same rationale for combining and motivation per claim 10 above.
Regarding claim 14, Ootsuki and Seok fail to identically disclose the recited; however, Schuhrke teaches wherein the change amount is a blood flow change amount. (paragraph 0006 superposition of blood flow indicates change amount using fluorescence) Same rationale for combining and motivation per claim 10 above.
Regarding claims 15-19, claims 15-19 recite features similar to those recited in claims 10-14, respectively, and are therefore also rendered obvious by Schuhrke combined with Ootsuki, Seok and Satoh for reasons similar to those set forth above with regard to claims 10-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tiana (US 2004/0047518) teach first/second image correction aspects, and further segmenting an image into regions for comparison.
Medal (US 2020/0329226) may be considered for tracking at time of filing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485    

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485     
August 31, 2022